 

Exhibit 10.3



 

J W KORTH & COMPANY

 

J. W. KORTH & COMPANY LIMITED PARTNERSHIP

SUBSCRIPTION AGREEMENT FOR

LIMITED PARTNER CAPITAL ACCOUNT

 

X Initial Subscription Account No: Additional Investment 2017-01

 

 

 

1.        CAPITAL CONTRIBUTION

 

I want to contribute $ 250,000 to a Capital Account with J. W. Korth & Company
Limited Partnership to be applied toward the purchase of a: (check one)

 

Common Capital Interest X Preferred Capital Interest in the Company

 

Form of payment: (check one) ___check ____money order ____wire __x__ other1

 

MAKE CHECKS PAYABLE TO: J. W. Korth & Company

MAIL TO: J. W. Korth & Company, 2937 SW 27th Avenue, Ste 307, Miami, FL 33133

 

2.INVESTOR INFORMATION

(Use name of trust and address of the trustee, custodian, or administration
where applicable.) Please Print.

 

Name(s): Korth Direct Mortgage Inc. Tax ID: 27-0644172 Address: 2937 SW 27th
Avenue Mailing Address: Phone:    786 693 8651 Email: jwkorth@jwkorth.com

 

 

 

3.TYPE OF REGISTRATION

See instructions for registration requirements

 

Individual Ownership Partnership Ownership Joint Tenants with Right of
Survivorship   Community Property FOR TRUST: Tenants in Common   Trust Tenants
in Entirety Date Established X Corporate Ownership Name of Trustee or
Administrator:

____________________________

__________________________

1 Internal transfer between KDM account and JW Korth & Company Account at RBC

 



   

 

 

J W KORTH & COMPANY

 

 

 

4.CAPITAL COMMITMENT: EFFECTIVE DATE OF VOLUNTARY WITHDRAWAL



 

Pursuant to ARTICLE XIII of the Partnership Agreement, the undersigned
subscriber hereby commits his/its above referenced Capital Contribution to the
Partnership, and allocation of certain Profits and Losses to the Capital
Account, for a minimum term of 1 year, or until the 13 day of May, 2021.

 

 

 

5.REDEMPTION VALUE FOR PREFERRED CAPITAL ACCOUNTS

 

Pursuant to section 10.3.1 of the Partnership Agreement, the undersigned
Subscriber hereby stipulates and agrees that any redemption of Preferred Capital
committed hereby during the term of this Agreement, pursuant to the Redemption
Rights granted by operation of Section 10.2, shall be valued at a multiple of
one times the book value of the Capital Account No. 2017-01 on the date the
Notice of Redemption is delivered to the Redeemed Partner.

 

 

 

6.SPECIAL TERMS

 

Purpose of the Agreement: This Capital Contribution is made this day to support
the net capital position of J. W. Korth & Company as consideration for all its
development and underwriting efforts in behalf of Korth Direct Mortgage Inc and
in anticipation of completion of the pending purchase of J. W. Korth & Company
Limited Partnership by Korth Direct Mortgage Inc.

 

Status of Account: With respect to any winding up or liquidation of J W Korth &
Company, this Preferred Capital Account No. 2017-01 will be senior to the Common
Capital Accounts and parri pasu with all other Preferred Capital Accounts in
accordance with the Terms of the Limited Partnership Agreement of J W Korth &
Company.

 

Statements and Reporting: Audited Financial Statements of J W Korth & Company
will be emailed annually. Quarterly FOCUS reports are available upon request.
Trading reports and profit and loss statements will be provided monthly.
Statements for account 76399831 will be available monthly.

 

 

 

7.NOTICES

 

Any notice to Korth Direct Mortgage Inc. shall be sent to the email above or any
subsequent email address specified for notices and provided to JW Korth &
Company by email. Notices to JW Korth & Company should be sent to
hkorth@jwkorth.com and jwkorth@jwkorth.com.

 



   

 

 

J W KORTH & COMPANY

 

 

 

8.AUTHORIZATIONS AND SUBSCRIPTIONS

 

This will evidence the agreement of the subscriber identified on the previous
page (the "Subscriber") to become a Limited Partner of J. W. Korth & Company
Limited Partnership, a Michigan Limited Partnership (the "Partnership") through
an investment into a capital account (the "Capital Accounts") in the Partnership
under the terms of the offering contained in the Limited Partnership Agreement
dated February 20, 1990, receipt of a copy of which is hereby acknowledged and
to contribute to the capital of the Partnership, in the amount, as set forth on
the previous pages hereof (the "Capital Contribution") in accordance with the
terms of the Partnership Agreement included in the Partnership Agreement.

 

The subscriber hereby irrevocably constitutes and appoints the General and
Managing Partners, each with full power of substitution, as his true and lawful
attorney to execute, acknowledge, swear to, and file in his name, place, and
stead the certificate of Limited Partnership, the Partnership Agreement and/or
any Amendment necessary to reflect the Subscriber's admission as a Limited
Partner having a Capital Contribution in the amount set forth on the previous
pages hereof. The power of attorney hereby granted is irrevocable and shall be
deemed to be coupled with an interest and it shall survive the Subscriber's
death, disability, dissolution, or termination.

 

The subscription Agreement is irrevocable, but is subject to all the terms and
provisions of the Limited Partnership Agreement. This Subscription is subject to
acceptance on behalf of the Partnership by the General Partner.

 

Any disparity between language or terms used in this Subscription Agreement and
those in the Partnership Agreement shall be resolved in favor of the Partnership
Agreement, and all parties shall be bound thereby.

 

 

 

9.SIGNATURE

 

The undersigned has the authority to enter into this subscription agreement on
behalf of the person(s) or entity registered above. I (We) certify under penalty
of perjury that this is my (our) correct Social Security Number (or Tax
Identification Number) and that the interest on this account should be reported
on this number; I have read and understood the statements on the following page
hereof.

 

Signature:           /w/James W. Korth   Date:   5-13-2020             Name:
 James W. Korth   Its:   CEO

 

The foregoing subscription accepted this 13 day of May, 2020.

 

  J.W. KORTH & COMPANY    /s/ James W. Korth   James W. Korth, Managing Partner



 

 

 



 

 